Title: To George Washington from George Clinton, 7 March 1779
From: Clinton, George
To: Washington, George


Dear Sir
Pokeepsie [N.Y.] March 7th 1779
In Consequence of a Complaint made to me by James Hallett an Inhabitant of this State against Lieut. Colo. Holdridge I inclose your Excellency Copies of two Affidavits taken on the Subject not doubting that your Excellency will (if you can with Propriety interfere) give such Orders respecting the Matter as will insure to the Party complaining the Justice to which he is entitled. I am With the Highest Respect Your Excellency’s Most Obedt Servt
Geo: Clinton